DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-16 and 18-20 are pending in the application. Claims 1, 12 and 19 have been amended, claims 8-11 have been withdrawn from consideration due to Restriction Requirement, and claims 6 and 17 have been canceled.

Response to Arguments
Applicant's arguments filed 07/27/22 have been fully considered but they are not persuasive. See below 112 (a) rejections for the reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 12-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites, “the mask image is configured to mask objects other than the target object included in the original image while reconstructing the pre-translated image”. These amended limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Applicant asserts that (Remarks page 11):
As illustrated in FIG. 2 of Han, the coarse result P is obtained by inputting the target clothing c into the generator Gc, and the warped clothing c’ is obtained by performing the shape context matching on the target clothing c. FIG. 4 shows the details about how to obtain the warped clothing. The refinement network then generates the 1-channel composition mask a, indicating how much information is utilized from each of the two sources, i.e., the warped clothing item c’ and the coarse image I’. Further, the warped clothing and the coarse result are composited based on the composition mask. See the paragraph starting with “Learn to composite” on page 5 of Han.
By contrast, in amended claim 1, in the process of reconstructing the pre-translated image, the mask image and the deformation parameter are obtained. The mask image is configured to mask objects other than the target object included in the original image while reconstructing the pre-translated image.
Therefore, amended claim 1 is not anticipated by Han. Further, Takahashi fails to disclose or teach the above technical features of amended claim 1, and thus amended claim 1 is patentable over cited references.
 The instant specification discloses that (PGPub):
[0090] In detail, for each pixel, the first weight of the pre-translated image and the second weight of the deformed image may be determined based on the pixel value of the pixel of the mask image. Based on a weight ratio of the first weight and the second weight, for each pixel of the target translated image, a ratio of the pixel value of the pre-translated image to the pixel value of the deformed image is obtained. The pixel value of the respective pixel of the pre-translated image and the pixel value of the respective pixel of the deformed image are merged based on the ratio.
[0091] In practical applications, a pixel value of one pixel of the mask image may be a weight of a corresponding pixel of the pre-translated image, or a weight of a corresponding pixel of the deformed image. The corresponding pixel means for example a pixel having a same position or having a same pixel index. For example, the pixel value of an i.sup.th pixel of the mask image is 0.7, which indicates that the weight of the i.sup.th pixel of the pre-translated image is 0.7 (or 0.3) and the weight of the i.sup.th pixel of the deformed image is 0.3 (or 0.7). As another example, the pixel value of the i.sup.th pixel of the pre-translated image is 10 and the pixel value of the i.sup.th pixel of the deformed image is 30, the pixel value of the i.sup.th pixel of the target translated image is 22 or 24.
[0092] Therefore, the pixel value of the pixel of the deformed image and the pixel value of the corresponding pixel of the pre-translated image are merged based on the weights from the mask image, so that the pixel value of the respective pixel of the target translated image generated after the merging may not only meet needs of translation, but also fully reflect the high-definition and rich high-frequency detail information of the original image. Consequently, not only the clarity of the target translated image is improved, but also the background of the target translated image is same with the original image. Seamless merging of images may be realized and the naturalness of the target translated image generated is greatly improved.
	Therefore the mask image provides weight values for determining how much content is selected from two sources respectively when merging the deformed image and the pre-translated image, rather than the function asserted by Applicant.
	Independent claims 12 and 19 have similar issue. In prior art rejections, Examiner considers the limitations recited in original claims 1, 6, 12 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 12 and 18-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Han et al. (Han, X., et al., “VITON: An Image-based Virtual Try-on Network,” arXiv:1711.08447v4 [cs.CV] 12 Jun 2018, hereafter Han).
As per claim 1, Han teaches every limitation in the invention as claimed including a computer-implemented method (Abstract) for translating an image, comprising:
obtaining an image translation request (Inherently taught), the image translation request comprising an original image (Fig. 1 shows original images (top row) being transferred to virtually fit on persons (2nd-4th row));
processing the original image to generate a pre-translated image, a mask image and a deformation parameter, the pre-translated image, the mask image and the deformation parameter corresponding to the original image (Fig. 2 shows an original image (left column 2nd row T-shirt “Target Clothing c”), together with person representation P (Fig. 3 person representation including pose map, body shape and face and hair), is input into a generator stage “Gc” to generate a pre-translated image (Fig. 2 top row “Coarse Result I’”) and a clothing mask image (Fig. 2 2nd row “Clothing Mask M”). A shape context TPS warp is performed based on the clothing mask image M and the shape of original image c to generate TPS parameters, i.e., deformation parameters. See Fig. 2 “Shape Content Matching”, Fig. 4 and pages 4-5 bridging paragraph starting with “Warped clothing item”; Fig. 2 “Composition Mask α” corresponding to the recited “mask image”; See page 5 left column the paragraph starting with “Learn to composite”);
deforming the original image based on the deformation parameter to obtain a deformed image (Fig. 4 shows how the original image c is deformed. First, a shape context TPS warp is performed based on the clothing mask image M and the shape of original image c to generate TPS parameters. These parameters are further applied to transform the original image c into a warped version c’ (i.e., the deformed image). See pages 4-5 bridging paragraph starting with “Warped clothing item”); and
merging the deformed image, the pre-translated image and the mask image to generate a target translated image (Fig. 2 bottom part the Refined Result                         
                            
                                
                                    I
                                
                                ^
                            
                        
                     represents a target translated image. Page 5 left column the paragraph starting with “Learn to composite” and eqn. (2) show how to merge the deformed image c’ and the pre-translated image I’ using the weight α provided by the mask image to generate a composite target translated image                         
                            
                                
                                    I
                                
                                ^
                            
                        
                    .);
wherein processing the original image to generate the pre-translated image, the mask image and the deformation parameter comprises:
a. obtaining features of a target object included in the original image in a first domain; 
b. reconstructing the pre-translated image of the target object in a second domain based on the features of the target object in the first domain; and 
c. obtaining the mask image and the deformation parameter in a process of reconstructing the pre-translated image, wherein the deformation parameter is configured to deform the original image while reconstructing the pre-translated image, and the mask image is configured to mask objects other than the target object included in the original image while reconstructing the pre-translated image
(Fig. 2 and Fig. 4 “Warped Clothing c’” being target object in the first domain. Examiner interprets “domain” as the type of an image. The first domain represents the person, which corresponds to the target translated image (Fig. 2                         
                            
                                
                                    I
                                
                                ^
                            
                        
                     is a person wearing clothing c’). Fig. 4 a Warped Clothing c’ is reconstructed based on the features of the target object in the first domain (Clothing Mask M is conditioned with the person). The second domain corresponds to the original image (The second domain represents the target clothing c). Refer to rejections applied to claim 7 below for the function performed by the mask image).

As per claim 7, dependent upon claim 1, Han further teaches:
for each pixel, determining, based on a pixel value of the pixel of the mask image, a first weight of a respective pixel of the pre-translated image and a second weight of a respective pixel of the deformed image; and
merging, based on the first weight and the second weight, a pixel value of the respective pixel of the pre-translated image and a pixel value of the respective pixel of the deformed image, to generate the target translated image (Fig. 2 “Composition Mask α” being the mask image;  Page 5 left column the paragraph starting with “Learn to composite” and eqn. (2) describing the details of composition; Eqn. (2) is the formula for calculating pixel values of the target translated image                         
                            
                                
                                    I
                                
                                ^
                            
                        
                    , in which pixel value α of the mask image determines the weight, with α and 1- α representing weights for the deformed image c’ and the pre-translated image I’ respectively).

Claim 12, an independent device claim, is rejected as applied to method claim 1 above. Han teaches at least one processor (page 6 left col. para. starting with “Runtime”: “GPU”). The following limitations are inherently taught when a computer-implemented method is disclosed: a storage device communicatively connected to the at least one processor, and wherein the storage device is configured to store instructions executable by the at least one processor.

Claim 18, dependent upon claim 12, is rejected as applied to claim 7 above.

Claim 19, an independent computer-readable storage medium claim, is rejected as applied to method claim 1 and device claim 12 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Han, X., et al., “VITON: An Image-based Virtual Try-on Network,” arXiv:1711.08447v4 [cs.CV] 12 Jun 2018, hereafter Han), as applied above to claims 1, 12 and 19 respectively, in view of Takahashi et al. (US Publication 2022/0005584 A1, hereafter Takahashi).
As per claim 2, dependent upon claim 1, Han teaches using a generator to process the original image to generate the pre-translated image, the mask image and the deformation parameter (See rejections applied to claim 1. Han Fig. 2 “Gc” represents a generator, and “G_R” represents a refinement network. See pages 4-5 section 3.2-3.3). Han however does not teach the rest recited limitations. 
Takahashi discloses a method for selecting a second type of trained model from a plurality of trained models. Takahashi teaches that at least one trained model is selected depending on the selected types, which includes the type of image to be input (for example, a high image quality image, an object recognition result, a segmentation result, or a similar case image), the type of processing result to be generated (or displayed) (for example, a high image quality image, a diagnostic result, an analysis result, an object recognition result, a segmentation result, or a similar case image), the type of input and the type of output (such as characters, voice, and language), and the like can each be selected based on the user's instructions (para. [0156]). Examiner interprets “domain” as image type. For example the above listed type of processing result to be generated or the type of output corresponds a first domain of generated/translated image, such as generated target translated image.  
	Taking the combined teachings of Han and Takahashi as a whole, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to consider selecting a trained model (such as a generator) according to image types as performed by Takahashi in order to produce more accurate image translation result.

As per claim 3, dependent upon claim 2,  Han in view of Takahashi teaches that in a case that the first domain corresponds to a plurality of first generators, further comprising:
recognizing the original image to determine a second domain to which the original image belongs; and
selecting the first target generator from the plurality of first generators based on the second domain and the first domain (See rejections applied to claim 2 above. Takahashi’s input image type corresponds to recited original image domain, say a second domain. Takahashi further teaches determining the input image type based on image recognition (para. [0156]). Furthermore, Takahashi teaches selecting a trained model from a plurality of trained models according to selected types, which includes type of processing result to be generated (first domain), and the type of input image (first domain)).

As per claim 4, dependent upon claim 1,  Han in view of Takahashi further teaches:
recognizing the original image to determine a second domain to which the original image belongs (See rejections applied above to claim 3); and
obtaining a second target generator corresponding to the second domain (See rejections applied above to claims 2-3); and
wherein processing the original image to generate the pre-translated image, the mask image and the deformation parameter comprises: processing the original image using the second target generator to generate the pre-translated image, the mask image and the deformation parameter (See rejections applied above to claims 2-3).

As per claim 5, dependent upon claim 4,  Han in view of Takahashi further teaches:
in a case that the second domain corresponds to a plurality of second generators, further comprising:
obtaining a first domain to which the target translated image belongs; and
selecting the second target generator from the plurality of second generators based on the first domain and the second domain (See rejections applied above to claims 2-4).

Claim 13, dependent upon claim 12, is rejected as applied to claim 2 above.

Claim 14, dependent upon claim 13, is rejected as applied to claim 3 above.

Claim 15, dependent upon claim 12, is rejected as applied to claim 4 above.

Claim 16, dependent upon claim 15, is rejected as applied to claim 5 above.

Claim 20, dependent upon claim 19, is rejected as applied to claim 2 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUEMEI G CHEN/Primary Examiner, Art Unit 2664